Citation Nr: 1738869	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-22 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic left posterior tibial neuritis.

2.  Entitlement to service connection for chronic right posterior tibial neuritis.

3. Entitlement to service connection for left lower extremity peripheral neuropathy.

4.  Entitlement to service connection for right lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1967 and from February 2003 to December 2004.  Additionally, he had over 38 years of service with the Michigan National Guard, ending in October 2005.

This case comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded the Veteran's claims in August 2014 for further development.  These matters are now back before the Board.  


FINDINGS OF FACT

1.  The evidence shows that the Veteran's bilateral lower extremity peripheral neuropathy was diagnosed within one year of service and manifested to at least a degree of 10 percent. 

2.  The Veteran's bilateral posterior tibial neuritis is considered the same disability  as the bilateral lower extremity peripheral neuropathy and, as this decision now grants service connection for peripheral neuropathy, posterior tibial neuritis does not constitute an independent ratable condition. 





CONCLUSIONS OF LAW

1.  The criteria for service connection for left lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

2.  The criteria for service connection for right lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

3.  The criteria for service connection for left posterior tibial neuritis are not met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for right posterior tibial neuritis are not met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duty to notify was satisfied by letter in April 2009.  Neither the Veteran or his representative have alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

Duty to Assist 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Available service treatment records, post-service VA and private treatment records, and lay statements have been associated with the record.  The Board notes that the evidence indicates some of the Veteran's service treatment records are missing from his claims file.  In such cases, the Board has a heightened duty to explain its decision and to carefully consider the benefit of the doubt rule where applicable.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Pursuant to the Board's August 2014 remand, the RO sent the Veteran a development letter in October 2015 to determine whether the Veteran still desired a hearing before a Decision Review Officer (DRO), to which he denied in a June 2016 correspondence.  The RO was also directed to locate missing service treatment records and associate them with the Veteran's electronic claims file.  The RO made efforts to locate the missing records in June 2015 and August 2015 to no avail and an August 2015 VA letter notified the Veteran and provided him with the opportunity to submit his own copies of the records.  Finally, pursuant to the remand, the Veteran was scheduled for a VA examination in July 2015 to determine the nature and etiology of his bilateral posterior tibial neuritis and bilateral lower extremity peripheral neuropathy.  The RO then readjudicated the Veteran's claims in a May 2017 Supplemental Statement of the Case (SSOC).  The Board finds that the RO substantially complied with the 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.



II.  Merits of the Claim

The Veteran is seeking service connection for bilateral posterior tibial neuritis and bilateral lower extremity peripheral neuropathy.  The Veteran contends that these disabilities were aggravated by active duty service through the use of military lace-up boots with blousing leather straps.  Alternatively, the Veteran contends his disabilities were diagnosed within one year of service and should be granted on a presumptive basis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309 (a), including peripheral neuropathy (as an organic disease of the nervous system), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Bilateral Lower Extremity Peripheral Neuropathy 

Here, in an October 2008 statement, Dr. P. M., the Veteran's private podiatrist, stated that the Veteran suffered from nerve entrapment, neuropathy, and neuritis.  She noted that his chronic posterior neuritis was initially diagnosed in 2005.

In a March 2010 statement, Dr. M. D., the Veteran's private physician, stated that the Veteran was seen for diabetic neuropathy by her office in April 2005 and December 2005.  She noted that he was referred to a podiatrist for diabetic foot care and neuropathy in December 2005. 

The Board finds that the evidence indicates that the Veteran's lower extremity peripheral neuropathy was diagnosed within one year from the Veteran's separation from service in December 2004.  Further, resolving reasonable doubt in the Veteran's favor, the Board finds that the peripheral neuropathy manifested to at least a degree of 10 percent during this time, as evidenced by the Veteran's need to see a podiatrist regarding neuropathic foot troubles.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a; Mitchell v. Shinseki, 25 Vet. App. 32, 36 (2011).

In summary, for the reasons explained above, having resolved reasonable doubt in favor for the Veteran, service connection for left and right lower extremity neuropathy is warranted. 

 Posterior Tibial Neuritis 

The Board notes that in a July 2015 VA examination, the VA examiner  indicated that the Veteran's posterior tibial neuritis and lower extremity peripheral neuropathy were "clearly the same problem" with the same underlying cause of diabetic neuropathy.  Therefore, as a matter of law, service connection for left and right posterior tibial neuritis must be denied to avoid pyramiding (the process of assigning multiple disability ratings for the same disability).  38 C.F.R. § 4.14 .  As such, entitlement to service connection for left and right posterior tibial neuritis is denied. 


ORDER

Entitlement to service connection for chronic left posterior tibial neuritis is denied.

Entitlement to service connection for chronic right posterior tibial neuritis is denied.

Entitlement to service connection for left lower extremity peripheral neuropathy is granted.

Entitlement to service connection for right lower extremity peripheral neuropathy is granted.





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


